Citation Nr: 0107432	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$14,758.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from October 1950 to 
January 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 decision of the Committee on 
Waivers and Compromises (the Committee) of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The appellant's failure to timely notify VA of receipt of 
income from his wife's employment for the year 1994 and 
Social Security disability benefits beginning in 1997 
concurrently with receipt of his VA pension benefits 
constitutes a willful failure to disclose a material fact 
with the intent to retain eligibility for improved disability 
pension benefits.


CONCLUSION OF LAW

The appellant's actions leading to an overpayment of improved 
disability pension benefits constituted misrepresentation of 
a material fact, precluding further consideration of waiver 
of the overpayment.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b)(1) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
The appellant was awarded improved disability pension 
benefits by rating decision in March 1993, based on his 
totally disabling (100 percent) chronic obstructive pulmonary 
disease (COPD).  An award notice letter issued in May 1993 
informed him that his award would include additional pension 
benefits for aid and attendance and for his dependent spouse 
and children.  Enclosed with the award notice letter was a VA 
Form 21-8768 which contained information concerning the 
appellant's rights to receive improved pension benefits, 
including notice of his obligation to promptly notify VA of 
any income or net worth changes.  His pension award was 
adjusted in July 1993 based on the appellant's self-reported 
change in his income status (filed a handwritten statement 
indicating that he no longer was receiving supplemental 
security payments from the Social Security Administration 
(SSA) beginning in May 1993).  In his July 1993 statement, 
the appellant clearly expressed in the first sentence of the 
statement his understanding of the income reporting 
requirements detailed to him in the aforementioned VA Form 
21-8768:  "According to your letter (enclosed), dated 5/7/93 
I am to report any changes in income status."  The appellant 
was again reminded of his obligation to promptly report any 
changes in his income by letter dated June 1, 1995.

Thereafter, the record reflects that the RO was notified by 
an agency matching program that the appellant's wife earned 
wages of $5,748 in 1994 and that he and his wife were 
collecting SSA disability benefits.  Acting on this 
information, the RO sent the appellant a letter in November 
1998 informing him that it proposed to retroactively reduce 
his pension award based on excess income.  He was given 60 
days to submit evidence showing that the proposed action 
should not be taken.  In response to this letter, the 
appellant submitted copies of award notice letters from the 
SSA indicating that he and his wife had been receiving 
disability benefits from that agency since November 1997.  As 
a result, the appellant's pension award was adjusted 
retroactively by an award action in January 1999, creating an 
overpayment of $14,758.  The appellant did not dispute the 
amount and/or creation of this overpayment, but in March 
1999, he requested waiver of the debt based on financial 
hardship.  In a May 1999 decision, the Committee denied his 
request for waiver, and this appeal followed.  The Board 
observes that the Committee determined that the evidence of 
record showed that the appellant committed bad faith by, in 
essence, willfully failing to report his receipt of his 
wife's income for the year 1994 and for his receipt of the 
SSA benefits in 1997.  Accordingly, the Committee stated that 
it could not consider his request for waiver of the assessed 
overpayment under the standards of equity and good 
conscience.

The record reflects that the appellant has been disabled for 
pension purposes due to multiple physical disabilities, most 
notably his COPD, which requires him to use home oxygen to 
aid him in breathing.  However, there is no evidence which 
shows that he was unaware of the income reporting 
requirements applicable to his pension award.  In fact, as 
noted above, his statement filed in July 1993 reflects that 
he was well aware of these income reporting requirements.  
Moreover, there is no evidence which shows that he was 
mentally incompetent during the relevant time period in 
question (from the date of his award of pension in 1993 to 
the present) when he signed and filed documents concerning 
his income and right to collect VA pension benefits.

Analysis

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (2000).

However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (2000).  
In other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded by operation of law.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

Similarly, to establish fraud or misrepresentation, it must 
be determined that there was a willful misrepresentation of a 
material fact, or the willful failure to disclose a material 
fact, with the intent of obtaining or retaining, or assisting 
an individual to obtain or retain, eligibility for VA 
benefits.  It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

It is the opinion of the Board that the appellant's failure 
to notify the RO in a timely manner of his receipt of income 
from his wife's employment for the year 1994 and the SSA 
disability benefits beginning in 1997 is deemed to be 
representative of a willful failure to disclose a material 
fact, with the intent to retain eligibility for VA improved 
pension benefits.  The evidence of record discloses that the 
appellant was awarded improved pension benefits 1993 and, 
during the period in which he was in receipt of these 
benefits, he was on notice of the requirement to promptly 
notify the VA of any changes in his family's income or net 
worth.  However, as alluded to above, the appellant did not 
report the aforementioned changes in his income status until 
the RO notified of such in November 1998.  It is not shown 
that the appellant lacked capacity or was otherwise unaware 
of his responsibility to provide timely and accurate 
information concerning his income in connection with his 
receipt of VA improved pension benefits.  To the contrary, 
the record shows that the appellant was fully aware of the 
need to notify VA of income status changes based on any 
change in his income status.  Moreover, on this point, it is 
significant that the evidence shows that the appellant 
received VA and SSA benefits concurrently in the past and he 
promptly informed VA of changes in his income based on SSA 
benefits in order to receive increased VA pension benefits.  
The fact that the income he received in 1994 and 1997 
represented a "material" fact is not in doubt; VA pension 
awards are based on the difference between countable annual 
income and the maximum annual rate for a given reporting 
period, and it is shown that he was notified of this fact via 
the Form 21-8768 mailed to him with his award letter in May 
1993 and in the reminder letter mailed to him in June 1995.  
Thus, there can be no mistaking that he was aware that any 
changes in his total family income or net worth could 
potentially impact his receipt of these benefits.  His 
statements/reports filed in connection with his receipt of VA 
pension clearly indicates that he was aware of the income 
reporting requirements.

On the basis of above, the Board concludes that the appellant 
failed to disclose a material fact concerning his wife's 
employment income received in 1994 and SSA disability 
benefits received beginning in 1997.  As explained above, 
absent a legitimate explanation for these omissions, his 
failure to do so was willful in nature and shows an intent to 
obtain and retain eligibility for VA benefits under false 
pretenses.  The appellant was on notice of his obligation to 
notify the RO of his income or net worth at the time he was 
awarded VA improved pension benefits.  The facts in this case 
show that he was aware of his obligation, but he evidently 
chose to ignore this obligation.  He has offered no plausible 
explanations on appeal concerning his failure to disclose 
these facts; his claim that an employee of the SSA told him 
that he did not have to report his receipt of benefits from 
that agency to the VA is without merit.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits).  For the reasons set forth above, the 
Board concludes that his failure to promptly notify VA of his 
receipt of income from the above-cited sources was willful in 
nature because it is clear that he knew of and understood 
these reporting obligations.

Accordingly, further consideration of the appellant's waiver 
claim under the standard of equity and good conscience, which 
would include the element of financial hardship claimed on 
appeal, is legally barred by statute.  38 U.S.C.A. § 5302(c) 
(West 1991).


.............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE)......


ORDER

Waiver of an overpayment of improved disability pension 
benefits in the amount of $14,758 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

